Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (i)(4) LETTERHEAD OF VENABLE LLP September 16, 2008 Legg Mason Partners Money Market Trust 55 Water Street New York, NY 10041 Bingham McCutchen LLP One Federal Street Boston, MA 02110 Re: Registration Statement on Form N-1A: 1933 Act File No. 002-91556 1940 Act File No. 811-04052 Ladies and Gentlemen: We have served as Maryland counsel to Legg Mason Partners Money Market Trust, a Maryland business trust (the Trust), in connection with certain matters of Maryland law arising out of the registration and issuance of an indefinite number of shares (the Shares) of beneficial interest, par value $.00001 per share, classified and designated as Class A and Class I shares of Western Asset AMT Tax Free Money Market Fund (the Fund), a series of the Trust, covered by a post-effective amendment to the above-referenced Registration Statement (the Registration Statement), filed by the Trust with the Securities and Exchange Commission (the Commission) under the Securities Act of 1933, as amended (the 1933 Act), and the Investment Company Act of 1940, as amended (the 1940 Act). Unless otherwise defined herein, capitalized terms used herein shall have the meanings assigned to them in the Registration Statement. In connection with our representation of the Trust, and as a basis for the opinion hereinafter set forth, we have examined originals, or copies certified or otherwise identified to our satisfaction, of the following documents (hereinafter collectively referred to as the Documents): 1. The Prospectus and Statement of Additional Information with respect to the Fund, which form part of the Registration Statement, substantially in the form transmitted to the Commission under the 1933 Act and the 1940 Act; 2. The Certificate of Trust of the Trust, certified by the State Department of Assessments and Taxation of Maryland (the SDAT); Legg Mason Partners Money Market Trust Bingham McCutchen LLP September 16, 2008 Page 2 3. The Declaration of Trust of the Trust, certified as of the date hereof by an officer of the Trust; 4. The Bylaws of the Trust, certified as of the date hereof by an officer of the Trust; 5. A certificate of the SDAT as to the good standing of the Trust, dated as of a recent date; 6. Resolutions adopted by the Board of Trustees of the Trust (the Resolutions) relating to the authorization of the sale and issuance of the Shares in a continuous public offering, certified as of the date hereof by an officer of the Trust; 7. A certificate executed by an officer of the Trust, dated as of the date hereof; and 8. Such other documents and matters as we have deemed necessary or appropriate to express the opinion set forth below, subject to the assumptions, limitations and qualifications stated herein. In expressing the opinion set forth below, we have assumed the following: 1. Each individual executing any of the Documents, whether on behalf of such individual or any other person, is legally competent to do so. 2. Each individual executing any of the Documents on behalf of a party (other than the Trust) is duly authorized to do so. 3. Each of the parties (other than the Trust) executing any of the Documents has duly and validly executed and delivered each of the Documents to which such party is a signatory, and such partys obligations set forth therein are legal, valid and binding and are enforceable in accordance with all stated terms. 4. All Documents submitted to us as originals are authentic. The form and content of all Documents submitted to us as unexecuted drafts do not differ in any respect relevant to this opinion from the form and content of such Documents as executed and delivered. All Documents submitted to us as certified or photostatic copies conform to the original documents. All signatures on all Documents are genuine.
